Citation Nr: 1303144	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  05-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from October 1968 to September 1971.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In an October 2009 decision, the Board denied the Veteran's claim for service connection for squamous cell carcinoma of the left tonsil, including as due to exposure to herbicides.

The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In that litigation, and consistent with the recommendations of a joint motion for remand submitted by the appellant and the VA General Counsel, in a September 2010 Order, the Court vacated the Board's October 2009 decision and remanded the matter to the Board for further development.  

In February and September 2011, the Board remanded the Veteran's case to the RO for further development.

In August 2012, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claim of entitlement to service connection for squamous cell carcinoma of the left tonsil, including as due to exposure to Agent Orange.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2012).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in October 2012.  In November 2012, the Veteran was given an opportunity to present additional argument.  The Veteran and his service representative presented further written arguments later that month.

Finally, the Board notes that, in an August 2010 signed statement, the Veteran raised a claim for an increased rating for his service-connected PTSD.  While the RO has undertaken some development in this claim, such as sending him an appropriate duty to assist letter in September 2010, no further action has been taken on his claim.  As such, the matter of the Veteran's claim for an increased rating for PTSD is referred to the RO for appropriate development and adjudication.


FINDING OF FACT

The competent evidence is in equipoise as to whether the Veteran's squamous cell carcinoma of the left tonsil is due to his active service.


CONCLUSION OF LAW

The criteria for service connection for squamous cell carcinoma of the left tonsil, including as due to exposure to herbicides, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for squamous cell carcinoma of the left tonsil herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations

The Veteran asserts that he has squamous cell carcinoma of the left tonsil due to military service.  In written statements in support of his claim, he contends that he was exposed to Agent Orange that caused or contributed to his post-service diagnosis of squamous cell carcinoma of the left tonsil.  Thus, he contends that service connection is warranted for squamous cell carcinoma of the left tonsil disorder.  

Upon review of the evidence of record, the Board finds that the evidence of record is in relative equipoise.  As such, affording the Veteran the full benefit of the doubt, the Board finds that service connection is warranted for squamous cell carcinoma of the left tonsil.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as malignant tumors, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of malignant tumor pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, squamous cell carcinoma of the left tonsil.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain types of soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313 (2012).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for enumerated other disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  The enumerated other disorders include cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses).  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012).  See also Veterans and Agent Orange Update: Update 2008 (Update 2008), 75 Fed. Reg. 81,332 -335 (Dec. 27, 2010); Veterans and Agent Orange: Update 2006 (2007); Notice, 68 Fed. Reg. 27,630 -41 (May 20, 2003); 72 Fed. Reg. 32,395-407 (June 1, 2007); and Notices at 61 Fed. Reg. 57,586 -589 (1996); 64 Fed. Reg. 59,232 -243 (1999); and 67 Fed. Reg. 42,600 -608 (June 24, 2002). 

The Board acknowledges a September 2004 unsigned statement, apparently from an oncologist at the University of Michigan, to the effect that tonsillar cancer represents a cancer of the upper aerodigestive tract.  As such, it was contended that tonsillar cancer is a respiratory cancer.  Nevertheless, in light of the above authority, presumptive service connection is not for application here.  Again, the types of respiratory cancer noted do not expressly include tonsillar cancer, as would be required for an award on this basis.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to Veterans who actually served on the land mass of the Republic of Vietnam. 

Here, the Veteran's service records show that he served in the Republic of Vietnam from April1969 to October 1970.  Therefore, he is presumed to have been exposed to herbicides during active duty. 

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Here, the objective medical evidence fails to demonstrate that he has a disease presumptively associated with exposure to Agent Orange.  However, the evidence is in equipoise as to whether he has established a nexus between his claimed tonsillar cancer disorder and military service.  See Combee v. Brown, and Brock v. Brown, supra.  Accordingly, the Board will grant his claim for service connection for squamous cell carcinoma of the left tonsil.

Service treatment records do not refer to complaints or diagnosis of, or treatment for, a throat or tonsil disorder or a malignancy.

Post service, VA medical records show that the Veteran was diagnosed with squamous cell carcinoma of the left tonsil in March 2003.

A July 2004 VA examination report, prepared by a nurse practitioner, is to the effect that the Veteran had a "history of squamous cell carcinoma secondary to Agent Orange exposure."  However, the examiner did not provide a rationale for her opinion.

The September 2004 unsigned letter from the University of Michigan oncologist indicates that herbicides could be a potential cause of tonsillar cancer.  It also cites other causes, including smoking.

Pursuant to the Board's February 2011 remand, in March 2011, the recent VA examiner provided an addendum to her opinion indicating that she reviewed the claims file and that, based on information excerpted from a medical treatise on the etiology of head and neck cancers, it was less likely than not that the tonsillar cancer was secondary to military service.  Aside from providing the treatise excerpt, the VA examiner did not provide any analysis to explain her rationale.

In November 2011, the VA examiner provided another addendum and reiterated her previous findings.  She said that she could find no link noted in medical literature between herbicide exposure and tonsillar cancer.  She noted that there was an increased risk in smokers and that the Veteran had a positive history for tobacco use.  The examiner indicated that tonsillar cancer was not reported in the Institute of Medicine (IOM) studies on Agent Orange to show a statistically significant increase in veterans exposed to Agent Orange.

In a July 2012 signed statement, J.N.K., M.D., an otolaryngologist, said that the Veteran's cancer was at least as likely as not associated with his exposure to Agent Orange.  

Then, in an August 15, 2012 signed statement, Dr. J.N.K. said that he treated the Veteran since 2005 after his 2003 diagnosis of squamous cell carcinoma.  Dr. J.N.K. observed that the Veteran was exposed to herbicides, including Agent Orange, while in Vietnam and that, since his return from Vietnam, suffered from sore throats and chronic bouts of tonsillitis from 1970 to 2003, that he never previously experienced.  It was noted that the Veteran asserted that his diagnosis of squamous cell carcinoma of the tonsil was directly related to his exposure of herbicides in Vietnam.  Dr. J.N.K. opined that, because the Veteran was deployed in and around areas of Agent Orange use in Vietnam where it was sprayed in aerosol form and likely inhaled and in contact with the tonsillar area, "it was as likely as not" that his tonsil cancer was associated with his exposure to Agent Orange.

In a September 4, 2012 signed statement, B.J.L., D.O., a family medicine physician, said that the Veteran was his patient for more than ten years.  From the Veteran's initial diagnosis of tonsillar squamous cell carcinoma in 2003, Dr. B.J.L. agreed with the "definite probability" that his exposure to various chemicals, herbicides and Agent Orange.  Dr. B.J.L. said he was a prior military physician in the early 1990s and was familiar with medical proceedings, evaluations, and claims.  Dr. B.J.L. opined that "it is as likely as not that [the Veteran's] tonsillar cancer i[s] associated with his exposure to Agent Orange."  

As discussed above, upon review of the evidence in this case, in August 2012, the Board sought an opinion from a VHA medical expert as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's current squamous cell carcinoma of the left tonsil is related to military service, including as secondary to herbicide exposure.  The claims folder was submitted, along with specific questions, to a physician at a VA Medical Center (VAMC) in San Francisco, California.

In the October 2012 opinion, a VAMC Chief of Hematology/Oncology, who reviewed the Veteran's service and post service VA medical records in her report, opined that "it is less likely than not that the [V]eteran's tonsillar cancer was secondary to military service."  

The VAMC physician noted the "conceptual argument advanced that all head and neck cancers should be considered as linked to Agent Orange since they are all involve the respiratory epithelium and the IOM report mentions respiratory cancers as linked to [A]gent [O]range".  The VHA oncologist stated that "this argument is not valid as there are numerous examples of different types of head and neck cancers with specific etiologic associations.  She explained that "Head and Neck" cancer refers to a group of cancers involving the regions within the head and neck.  The sub-classification included oral, pharyngeal (orophyarynx, nasopharynx, and hypopharynx), laryngeal, sinus, and major/minor salivary glands cancers.  Head and neck cancers as a group have a number of associated etiologic agents.  The most highly linked causative agent is tobacco products with association with essentially all subtypes of head and neck cancers (and other respiratory cancers as well).  

The VHA physician explained that several subtypes of head and neck cancer have specific links to etiologic agents.  She stated that orophyaryngeal cancer (that included tonsillar cancer) had an association with human papilloma virus (HPV) infection.  

In the VAMC oncologist's opinion, "the link between tonsillar cancer and [A]gent [O]range must be established with epidemiologic studies demonstrating such a specific association".  To the VA expert's knowledge, "the association of tonsillar cancer has not been found in the cohort studies of Vietnam veterans".

As to whether the Veteran has squamous cell carcinoma of the left tonsil, related to active service, including exposure to Agent Orange, the evidence is in relative equipoise.  The Veteran maintains that he experienced the onset of squamous cell carcinoma after exposure to Agent Orange in service, to which he attributes his current tonsillar cancer disorder.  He is presumed exposed to Agent Orange in service and post service treatment records do show that he was treated for squamous cell carcinoma of the left tonsil starting in 2003.

While, in July 2004, a VA examiner diagnosed a history of squamous cell carcinoma secondary to Agent Orange exposure, in March and November 2011 addenda, the VA examiner said that it was less likely than not that the tonsillar cancer was due to service and, in October 2012, a VHA physician also opined that it was less likely than not that the Veteran's tonsillar cancer was secondary to military service.  But, in July and August 2012, Dr. J.N.K., the Veteran's treating otolaryngologist did not find the diagnosis of squamous cell carcinoma of the left tonsil inconsistent with the Veteran's exposure to Agent Orange and opined that it was at least as likely as not associated with his exposure to Agent Orange.  In fact, in August 2012, Dr. J.N.K. noted that the Veteran was deployed in areas of Agent Orange use in Vietnam where it was sprayed in aerosol form and likely inhaled and in contact with the tonsillar area.  Dr. B.L., the Veteran's treating physician, also agreed with Dr. J.N.K.'s opinion.  These medical opinions have probative value and, after reviewing the record, the Board finds that such is plausible and probative.  See Combee v. Brown, and Brock v. Brown, supra.  Additionally, the Veteran stated that he had sore throats and tonsillitis since his separation from military service, an allegation that he is competent to make as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, in view of the totality of the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran has squamous cell carcinoma of the left tonsil that is related to his active military service including exposure to Agent Orange.  Accordingly, the Board resolves all reasonable doubt in his favor and finds that entitlement to service connection for squamous cell carcinoma of the left tonsil, including as due to exposure to Agent Orange, is warranted.


ORDER

Service connection for squamous cell carcinoma of the left tonsil, including as due to exposure to herbicides, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


